OPINION — AG — " A LAND OWNER MAY DISANNEX FROM ONE DISTRICT AND BE ANNEXED TO ANOTHER DISTRICT WITHOUT THE CONSENT (STATE SOIL CONSERVATION DISTRICT) OF EITHER DISTRICT'S BOARD OF SUPERVISORS " BY FOLLOWING THE PROCEDURE PRESCRIBED BY 2 O.S.H. 805 AND THAT IS IS " WITHIN THE JURISDICTION OF THE STATE SOIL CONSERVATION BOARD TO DENY A LAND OWNER THE PRIVILEGE OF DIS ANNEXING FROM ONE DISTRICT AND BEING ANNEXED TO ANOTHER DISTRICT " IF THE STATE SOIL CONSERVATION BOARD DETERMINES THAT THE DISANNEXATION WILL CAUSE THE OPERATION OF EITHER DISTRICT INVOLVED NOT TO BE ADMINISTRATIVELY PRACTICABLE AND FEASIBLE. CITE: 2 O.S.H. 805 (J. H. JOHNSON)